                Case 2:12-cv-00915-RJS Document 47 Filed 12/10/18 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

    VIVINT, a Utah corporation

               Plaintiff,

    v.

    SILVERLINE SECURITY, an Idaho limited
    liability company, et al.,                                       JUDGMENT

               Defendants,                                            2:12-cv-915

    and                                                   Chief District Judge Robert J. Shelby

    JOSH SUTHERLAND, an individual,

               Counter-Plaintiff,

    v.

    VIVINT, a Utah corporation,
         Counter-Defendant.


           The court enters judgment against Vivint on its claims pursuant to its Motion to Dismiss.1

The court also enters judgment against Josh Sutherland on his claims for failure to prosecute.

           SO ORDERED this 10th day of December, 2018.

                                                BY THE COURT:


                                                ________________________________________
                                                ROBERT J. SHELBY
                                                United States Chief District Judge




1
    Dkt. 44.
